Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and response filed on August 23, 2022 have been received.
Claims 3, 4, 17 and 18 are canceled by Applicant.
Claims 1, 2, 5-16 and 19-20 are pending in this application, claims, 6-16 and 20 are withdrawn from further consideration (See Restriction/Election below), and claims 1, 2, 5 and 19 are being examined.
	
Restriction/Election:
Applicant's election with traverse of Group I, claims, 1, 2, 5 and 19, drawn to the carrier, in the reply filed on 08/23/2022 is acknowledged. 
Examiner: Note:
Inclusion of claim 20, drawn to a biodegradation treatment method (method of use) with the invention of Group I, was an inadvertent typo. Examiner apologizes for any inconvenience this may have caused.
The traversal is on the ground(s) that, because of the amendments to claim 1 (adding --wherein the porous carrier is hydrophobic, and the 1,4-dioxane-degrading bacterium is of a Pseudonocardia species--), the special technical feature shared by the inventions of Group I and II, is not disclosed by the cited prior art (2010-252779). These arguments are considered but are not persuasive because the special technical feature, i.e., 1,4-dioxane-degrading bacterium of Pseudonocardia species supported on the porous carrier that is hydrophobic, as required by amended claim 1 is still not a special technical feature as it does not make a contribution over the prior art (see 102 and 103 rejections below for details).
The requirement is still deemed proper and is therefore made FINAL.
Rejoinder will be considered when claims are in condition for allowance.
Claims 6-16 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/23/2022.
	
Objections(s):
Claim 1 is objected to because of the following informalities:  
In claim 1, line 6, replace “Pseudonocardia” with (the italicized format) --Pseudonocardia --.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 19 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a specific Pseudonocardia species strain N23. It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted on page 8 paragraph [0025] of the specification (paragraph [0036] of published application). However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL
A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.
1. Identifies declarant.
2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.
3. States that the deposited material has been accorded a specific (recited) accession number.
4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.
6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.
7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.
Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.
Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  

A copy of the deposit receipt is required.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 reads “A degrading bacteria-immobilized carrier comprising …  a 1,4-dioxane-degrading bacterium supported on the porous carrier …”, this is confusing which renders the claim indefinite, because from the way claim 1 is written it is not exactly clear what Applicant is trying to claim.

Suggestion to obviate the rejection: in claim 1, line 1, replace “degrading” with --1,4-dioxane-degrading--, and line 4, “supported” with –immobilized--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

The recitation “the 1,4-dioxane-degrading bacterium is strain N23 that has been deposited under Accession No. NITE BP-02032”, in claims 5 and 19, fails to include all the limitations of the claims upon which they depend.
Suggestion to obviate the rejection: In claim 5, line 2, replace “bacterium” with --Pseudonocardia species--.
Suggestion to obviate the rejection: In claim 19, line 2, replace “bacterium” with --Pseudonocardia species--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Isaka et al. (Journal of Water and Environment Technology, Vol. 14, No.4: 289–301, 2016, Published online: August 10, 2016).

Claim Interpretation:
The claims are given the broadest reasonable interpretation in light of the specification. Applicant’s specification paragraph [0033] defines hydrophobic porous carrier as “any material may be used without limitation and, for example, … gel made of polyvinyl alcohol, alginic acid, polyethylene glycol, etc.”. Thus, the limitation hydrophobic porous carrier is being interpreted as a gel made of polyethylene glycol.
Regarding claim 1, Isaka et al. disclose a degrading bacteria-immobilized carrier comprising: a porous carrier; and a 1,4-dioxane-degrading bacterium supported on the porous carrier, wherein the porous carrier is hydrophobic, and the 1,4-dioxane-degrading bacterium is of a Pseudonocardia species (1,4-dioxane treatment system developed with Pseudonocardia sp. D17 using gel-entrapment technology to clearly demonstrate that it is possible to achieve 1,4-dioxane treatment, the Pseudonocardia sp. D17 was entrapped in polymerized polyethylene glycol (PEG) gel carrier) (see for example, p. 290 right-hand column 2nd to 3rd paragraphs, and p. 291 Figure 1. and description).
Regarding claim 2, the porous carrier has a specific surface area of 3,000 m2/m3 or greater but no greater than 60,000 m2/m3, although Isaka et al. do not explicitly disclose the specific surface area of the claimed hydrophobic porous carrier, however because the hydrophobic porous carrier disclosed by Isaka et al. is the same as the claimed porous carrier described in Applicant’s specification, the claimed property (i.e., specific surface area of 3,000 m2/m3 or greater but no greater than 60,000 m2/m3) not disclosed is inherent to the hydrophobic porous carrier of Isaka et al.
Isaka et al. therefore anticipate the claimed 1,4-dioxane-degrading bacteria immobilized carrier.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1, 2, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (Journal of Water and Environment Technology, Vol. 14, No.4: 289–301, 2016, Published online: August 10, 2016) as applied to claims 1 and 2, above and further in view of  Yamamoto et al. (U.S. Patent No. 10,329,631, which was effectively filed on May 11, 2015).

The teachings of Isaka et al. with respect to the limitations of claims 1 and 2 were discussed above in details.
Regarding claim 5 and 19, Yamamomo et al. teach 1,4-dioxane-degrading Pseudonocardia sp. bacterium, strain N23 that has been deposited under Accession No. NITE BP-0203 (see for example, column 5 lines 10-30) the strain can be used to treat contaminated water and can be immobilized on a carrier (see for example, Column 7 lines 55-63).
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have capable of substituting the 1,4-dioxane-degrading Pseudonocardia species, strain N23 deposited under Accession No. NITE BP-02032, for the 1,4-dioxane-degrading Pseudonocardia sp. bacterium of Isaka et al., because substitution of one 1,4-dioxane-degrading bacteria for another would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention (Also, see MPEP 2144.06 II.). The motivation would be because Yamamomo et al. teach 1,4-dioxane-degrading Pseudonocardia sp. bacterium, strain N23 that has been deposited under Accession No. NITE BP-0203, which can be immobilized on a carrier and use to treat contaminated water.

Conclusions:
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KADE ARIANI/Primary Examiner, Art Unit 1651